10 N.Y.3d 751 (2008)
In the Matter of ROBERT M. RESTAINO, as Judge of the Niagara Falls City Court, Niagara County, Petitioner.
STATE COMMISSION ON JUDICIAL CONDUCT, Respondent.
Court of Appeals of the State of New York.
Submitted February 11, 2008.
Decided February 14, 2008.
Motion for leave to file a brief amici curiae on the request for review herein granted to the extent that the brief is accepted as filed on behalf of Family and Children's Services of Niagara, Inc., Elizabeth Brady and Jennifer Hall; motion otherwise denied. Two copies of the brief must be served and 24 copies filed within seven days.
Judge PIGOTT taking no part.